Citation Nr: 1735281	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an increased rating for hepatitis C, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for an injury to Muscle Group XII, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an August 2014 rating decision, the Evidence Intake Center in Newnan, Georgia, granted a temporary 100 percent rating from January 17, 2014, through March 31, 2014, for hospitalization in excess of 21 days for the Veteran's PTSD pursuant to 38 C.F.R. § 4.29.  Because the Veteran was in receipt of the maximum possible rating for that period, that period is no longer on appeal.  

In October 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remands of the issues of entitlement to increased ratings for bilateral hearing loss, hepatitis C, and an injury to Muscle Group XII are necessary in order to schedule VA examinations to obtain updated findings.  

At his October 2016 hearing, the Veteran's representative noted that one of the Veteran's doctors had completed a hepatitis DBQ and mailed it to his office, and he requested that the record be held open so that he could submit it to VA.  It does not appear that this record has been submitted.  On remand, the AOJ should request that the Veteran or his representative submit the identified form.

Furthermore, the issue of entitlement to an increased rating for PTSD must be remanded because the evidence as it currently stands is insufficient to determine whether the effects of any substance abuse disorders should be considered to be part of the Veteran's PTSD.  The Board notes that a February 1994 VA examination report specifically states that "the use of behavior-disinhibiting drugs seems more a proximal and creditable cause of his lack of self-control."  The record reflects that the Veteran has a history of substance abuse during periods of the current appeal, and his October 2016 Board hearing testimony features accounts of his lack of impulse control and acts of violence.    

Before the Board may accurately rate the Veteran's PTSD, it must obtain a medical opinion that determines (1) whether the Veteran has had a substance abuse disorder during any portion of this appeals period, (2) whether any such disorder is etiologically related to his service-connected PTSD, and (3) if the Veteran has had a substance abuse disorder that is not etiologically related to his PTSD, whether the symptoms of his PTSD may be distinguished from those of his substance abuse disorder.

Adjudication of the TDIU claim is deferred pending development on remand and readjudication of the increased rating claims.   

Finally, the Veteran should be given the opportunity to submit any other pertinent records, or to have VA obtain any pertinent records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and ensure that those copies are associated with the claims file. 
	
2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records, to include the Hypertension DBQ that was mentioned by the Veteran's representative at the Board hearing.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the first instruction above, afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss, hepatitis C, and injury to Muscle Group XII.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

4.  Following completion of the first two instructions above, afford the Veteran a VA examination to determine (a) the current severity of his PTSD and, (b) whether a diagnosis of a substance abuse disorder is warranted at any time from August 2010 to the present.  

If any substance abuse disorder may be diagnosed, is it at least as likely as not (a 50 percent probability or greater) that any such disorder was incurred secondary to his service-connected PTSD?

If a substance abuse disorder is diagnosed, but the examiner has determined that this disorder is not secondary to PTSD, please, if possible, differentiate between the symptoms that are attributable to the PTSD and the symptoms that are attributable to the substance abuse disorder.

Regardless of the answers to the above, the examiner should identify and completely describe all current symptomatology of PTSD.  

5.  After completing the above, the Veteran's claims, including his claim of entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




